DETAILED ACTION
This communication is in responsive to amendment for Application 16/395500 filed on 4/14/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1, 3-22 are presented for examination.
		Claim 22 is newly added. 

Response to Arguments
3.	Applicant’s arguments in the amendment filed on 12/2/2021 regarding claim rejection under double patenting with respect to Claims 1-20 have been considered and found persuasive. Thus, Examiner will hold the rejection in abeyance until allowable subject matter identified. 

4.	Applicant’s arguments in the amendment filed on 4/14/2022 regarding claim rejection under 35 USC § 102/103 with respect to Claims 1-20 have been considered and found unpersuasive. 
Applicant argues that the cited art does not teach “hosted” services where users log in. Examiner disagrees because the cited art still teaches the claimed limitation.
Kass still teaches in Fig. 1 & ¶0021; the user portals 106 may correspond to members of a project team or collaboration group using client applications, or other computer software applications, to perform a project or other activity. The client applications executed by the user portals 106 may be augmented via software plugins that provide social collaboration functionality for the software applications. As examples, the client applications may be an office suite application, e.g., Microsoft Office.RTM., WordPerfect Office.RTM., etc., or any other computer software applications. Alternatively or additionally, the user portals 106 may execute software natively written to provide the social collaboration functionality.
Also, FIG. 3 that shows a collaborative dashboard page 300 provided by an action oriented collaboration system, such as the system 102. The dashboard 300 may be a web-page hosted on a server accessible by users via the communications network(s) 108. The dashboard 300 includes an action panel 302 that allows the user to instruct the collaborative system to take certain actions, such as announcing an accomplishment, providing meeting notes, creating a new project, starting a discussion, creating a dossier about a client or vender, or creating a new document. The dashboard 300 includes a custom project launch panel 304 that allows a user to create a new sales opportunity. Also see Fig. 1 illustrates collaboration between users from different platforms, where an updates to a document are shared between users (social network users and other users who collaborate on the project) via embedded activity feed), see ¶0038, ¶0051-¶0052 & Fig. 14. Also see ¶0038, ¶0051-¶0052 & Fig. 14; notification of an edit and sharing an update.
Also the limitation is admitted as prior art in the background of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10484189 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of instant applications are substantially similar to the issued one. Also the issued claims are an obvious variations of instant application. For example, claim 1 of instant application includes all the elements/limitations of claim 1 of the issued patent. The rest of the claims are also obvious variation of each other. 
Thus, the claims are rejected under the ground of nonstatuory double patenting. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 and 16 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kass et al. (hereinafter Kass) US 2014/0082525 A1

Regarding Claim 9, Kass teaches a computer-implemented method of operating a user interface to a collaboration service (Fig. 1), wherein the user interface comprises a home view and a plurality of collaboration views (Figs. 3-16 illustrate interface for collaboration between users with a home view and collaboration views), and wherein the method comprises: 
presenting in the home view a first plurality of interface elements through which to navigate to any of the plurality of collaboration views for participating in a plurality of collaboration sessions (Figs. 3-16 illustrate interface for collaboration between users and collaboration sessions. For example, Figs. 1 & 3 & ¶0041-¶0043; social collaboration system 102 includes an action panel 302 that allows the user to instruct the collaborative system to take certain actions including creating a project or starting a discussion or creating a new document with other users which inherently means registering users to participate in a collaboration session. For example, Fig. 14 & ¶0052; the system assign a project to specific members of collaboration session);
in response to a selection of one of the first plurality of interface elements, presenting a corresponding one of the plurality of collaboration views, wherein each collaboration view of the plurality of collaboration views is associated with a collaboration session of the plurality of collaboration sessions and includes a second plurality of interface elements through which to engage the collaboration service to participate in the collaboration session (Figs. 3-16 illustrate interface for collaboration between users and collaboration sessions including many interface elements. See the above example);
receiving by the collaboration service session content from the collaboration session (Fig. 1 illustrate users collaborating with each other belonging to collaboration system and 106 and social network 104 e.g. Fig. 14 & ¶0052; the system assign a project to specific members of collaboration session. ¶0032; The system 102 extends the commercial capability of the enterprise that facilitates collaboration. The system 102 provides a set of tools to connect social channels with the actions people implicitly and explicitly complete as part of a business project and in a team environment. The system 102 provides an environment in which a user does not have to consciously go to a social channel and update what they are working on. Instead the system 102 lowers the barrier of entry of social collaboration platforms by making these updates and actions part of their daily work. This system 102 makes this possible through widgets on the platform that help automate the creation and managing of common tasks to the extension of the platform inside desktop and web applications the user is already engrained in), wherein the session content comprises an edit to a document shared amongst a plurality of users (Fig. 4 & ¶0041-¶0044; action panel 302 for creating a new document. Also see ¶0038, ¶0051-¶0052 & Fig. 14; members are remote from each other e.g. social network 104 and collaboration 106. The users receives updates about specific segment of the document through an embedded activity feed); 
	sharing, by the collaboration service, the session content with an instance of the collaboration application (Fig. 1 & ¶0021; the user portals 106 may correspond to members of a project team or collaboration group using client applications, or other computer software applications, to perform a project or other activity. The client applications executed by the user portals 106 may be augmented via software plugins that provide social collaboration functionality for the software applications. As examples, the client applications may be an office suite application, e.g., Microsoft Office.RTM., WordPerfect Office.RTM., etc., or any other computer software applications. Alternatively or additionally, the user portals 106 may execute software natively written to provide the social collaboration functionality. 
Also Fig. 1 illustrates collaboration between users from different platforms, where an updates to a document are shared between users (social network users and other users who collaborate on the project) via embedded activity feed), see ¶0038, ¶0051-¶0052 & Fig. 14) that is hosted in the social network service logged into by the at least one user (¶0041 & Fig. 3; FIG. 3 shows a collaborative dashboard page 300 provided by an action oriented collaboration system, such as the system 102. The dashboard 300 may be a web-page hosted on a server accessible by users via the communications network(s) 108. The dashboard 300 includes an action panel 302 that allows the user to instruct the collaborative system to take certain actions, such as announcing an accomplishment, providing meeting notes, creating a new project, starting a discussion, creating a dossier about a client or vender, or creating a new document. The dashboard 300 includes a custom project launch panel 304 that allows a user to create a new sales opportunity. Also see Fig. 1 illustrates collaboration between users from different platforms, where an updates to a document are shared between users (social network users and other users who collaborate on the project) via embedded activity feed), see ¶0038, ¶0051-¶0052 & Fig. 14. Also see ¶0038, ¶0051-¶0052 & Fig. 14; notification of an edit and sharing an update).

Regarding Claim 10, Kass teaches the computer implemented method of claim 9 further teaches wherein each of the first plurality of interface elements comprises a graphic selectable to navigate to a corresponding one view of the plurality collaboration views (Figs. 3-16 illustrate interface for collaboration between users and collaboration sessions including many interface elements. See the above example).

Regarding Claim 11, Kass teaches the computer implemented method of claim 9 wherein the collaboration service comprises a plurality of features and wherein each of the second plurality of interface elements comprises a graphic selectable to engage a different one of the plurality of features (Figs. 3-16 illustrate interface for collaboration between users and collaboration sessions including many interface elements. See the above example).

Claim 16 is substantially similar to claim 9, thus the same rationale applies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kass in view of Knysz et al. (hereinafter Knysz) US 2013/0018960 A1. 

Regarding Claim 1, Kass teaches a computer-implemented method of operating a collaboration service (Fig.1) comprising: 
registering, by the collaboration service, a plurality of users as participants in a collaboration session (Figs. 1 & 3 & ¶0041-¶0043; social collaboration system 102 includes an action panel 302 that allows the user to instruct the collaborative system to take certain actions including creating a project or starting a discussion or creating a new document with other users which inherently means registering users to participate in a collaboration session. For example, Fig. 14 & ¶0052; the system assign a project to specific members of collaboration session) with respect to a document shared amongst the plurality of users (Fig. 4 & ¶0041-¶0044; action panel 302 for creating a new document), including by registering at least a subset of the plurality of users with service identifiers associated with the collaboration service (Fig. 1 illustrate users collaborating with each other belonging to collaboration system and 106 and social network 104 e.g. Fig. 14 & ¶0052; the system assign a project to specific members of collaboration session. ¶0032; The system 102 extends the commercial capability of the enterprise that facilitates collaboration. The system 102 provides a set of tools to connect social channels with the actions people implicitly and explicitly complete as part of a business project and in a team environment. The system 102 provides an environment in which a user does not have to consciously go to a social channel and update what they are working on. Instead the system 102 lowers the barrier of entry of social collaboration platforms by making these updates and actions part of their daily work. This system 102 makes this possible through widgets on the platform that help automate the creation and managing of common tasks to the extension of the platform inside desktop and web applications the user is already engrained in), and at least one user of the plurality of users with a social network identity associated with a social network service (For example, Fig. 15 & ¶0053-¶0056 illustrate that the point that the collaboration system transmits those changes to the social networking system, which are translated and populated to the appropriate activity feeds of members of the project team); 
receiving, by the collaboration service, session content from at least one instance of a plurality of instances of a collaboration application remote from the collaboration service and through which the plurality of users edit the document, wherein the session content comprises an edit to the document (¶0038, ¶0051-¶0052 & Fig. 14; members are remote from each other e.g. social network 104 and collaboration 106. The users receives updates about specific segment of the document through an embedded activity feed); 
sharing, by the collaboration service, the session content with at least one other instance of the plurality of instances of the collaboration application associated with at least one other user of the subset of the plurality of users registered with service identifiers associated with the collaboration service (¶0038, ¶0051-¶0052 & Fig. 14; updates to a document are shared between users (social network users and other users who collaborate on the project) via embedded activity feed); 
sharing by the collaboration service, the session content with an instance of the collaboration application that is hosted int the social network service and logged into by the at least one user (Fig. 1 & ¶0021; the user portals 106 may correspond to members of a project team or collaboration group using client applications, or other computer software applications, to perform a project or other activity. The client applications executed by the user portals 106 may be augmented via software plugins that provide social collaboration functionality for the software applications. As examples, the client applications may be an office suite application, e.g., Microsoft Office.RTM., WordPerfect Office.RTM., etc., or any other computer software applications. Alternatively or additionally, the user portals 106 may execute software natively written to provide the social collaboration functionality. 
Also Fig. 1 illustrates collaboration between users from different platforms, where an updates to a document are shared between users (social network users and other users who collaborate on the project) via embedded activity feed), see ¶0038, ¶0051-¶0052 & Fig. 14) that is hosted in the social network service logged into by the at least one user (¶0041 & Fig. 3; FIG. 3 shows a collaborative dashboard page 300 provided by an action oriented collaboration system, such as the system 102. The dashboard 300 may be a web-page hosted on a server accessible by users via the communications network(s) 108. The dashboard 300 includes an action panel 302 that allows the user to instruct the collaborative system to take certain actions, such as announcing an accomplishment, providing meeting notes, creating a new project, starting a discussion, creating a dossier about a client or vender, or creating a new document. The dashboard 300 includes a custom project launch panel 304 that allows a user to create a new sales opportunity. Also see Fig. 1 illustrates collaboration between users from different platforms, where an updates to a document are shared between users (social network users and other users who collaborate on the project) via embedded activity feed), see ¶0038, ¶0051-¶0052 & Fig. 14. Also see ¶0038, ¶0051-¶0052 & Fig. 14; notification of an edit and sharing an update).

Kass does not expressly teach “identifiers” in “…including by registering at least a subset of the plurality of users with service identifiers associated with the collaboration service.” However, this limitation is suggested ¶0038, ¶0051-¶0052 & Fig. 14 because each user who is assign a project inherently has an identifier. However, Examiner cites to Knysz to support Kass. 
Knysz teaches “…including by registering at least a subset of the plurality of users with service identifiers associated with the collaboration service” (registering users for collaboration using GroupID or user ID, see ¶0055-¶0056 & ¶0154-¶0155).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Knysz into the system of Kass in order to uniquely identify the group with the system (¶0154). Utilizing such teachings enable the system advertise each group’s address uniquely so that other users join the collaboration system (¶0154-¶0155). 
	
Regarding Claim 3, Kass in view of Knysz teach the computer-implemented method of claim 1 Kass further teaches further comprising receiving additional session information associated with the one user and sharing the additional session information with the at least one user of the plurality of users and sharing the additional session information with the plurality of instances of the collaboration application (Fig. 14 & ¶0052; additional notes about the project is shared between users)

Regarding Claim 4, Kass in view of Knysz teach the computer-implemented method of claim 3 Kass further teaches wherein receiving the additional session information comprises receiving, by the collaboration service (Figs. 1 and 14; collaboration information is shared with other users via system in Fig. 1).

Regarding Claim 5, Kass in view of Knysz teach the computer-implemented method of claim 1 Kass further teaches wherein sharing the session content with at least the one other instance of the plurality of instances of the collaboration application comprises sharing the session content with a hosted instance of the plurality of instances of the collaboration application that is hosted in the social network service (Note that users are hosted in different networks as illustrated in Fig. 1. For example, Figs. 1 and 14; collaboration information is shared with other users via system in Fig. 1).

Regarding Claim 6, Kass in view of Knysz teach the computer-implemented method of claim 5 Kass further teaches wherein registering the at least one user of the plurality of users with the social network identity associated with the social network service comprises registering the one user via the hosted instance of the plurality of instances of the collaboration application (Fig. 1 illustrate different users from different network and social platforms that register or assigned to a project).

Regarding Claim 7, Kass in view of Knysz teach the method of claim 1 Kass further teaches further comprising rendering a user interface to the collaboration service, wherein the user interface comprises a home view and a plurality of collaboration views (Figs. 3-16 illustrate interface for collaboration with home view), and wherein rendering the user interface comprises: rendering in the home view a first plurality of interface elements through which to navigate to any of the plurality of collaboration views for participating in a plurality of collaboration sessions (Figs. 3-16 illustrate interface for collaboration with home view); and in response to a selection of one of the first plurality of interface elements, rendering a corresponding one of the plurality of collaboration views, wherein each collaboration view of the plurality of collaboration views is associated with a different one of the plurality of collaboration sessions and includes a second plurality of interface elements through which to engage the collaboration service to participate in the different one of the plurality of collaboration sessions (Figs. 3-16 illustrate interface for collaboration with home view).

Regarding Claim 8, Kass in view of Knysz teach the method of claim 7 Kass further teaches wherein each of the first plurality of interface elements comprises a first graphic selectable to navigate to a corresponding view of the plurality collaboration views (Figs. 3-16 illustrate interface for collaboration with home view), wherein the collaboration service comprises a plurality of features and wherein each of the second plurality of interface elements comprises a second graphic selectable to engage a different one of the plurality of features, and wherein the plurality of features comprises a content feature, a contacts feature, a whiteboard feature, a notes feature, and a plurality of communication features (this limitation is obvious from Figs. 3-16 illustrate interface for collaboration with home view since they are integration or plug-ins by different providers to collaborate).

Regarding Claim 19, Kass teaches the one or more computer readable storage media of claim 16 but does not expressly teach wherein the program instructions further instruct the processing system to monitor session activity for each of a plurality of participants in each of the plurality of collaboration sessions to identify flagged participants & monitor local activity for at least one participant of the plurality of participants, and surface a collaboration reminder to the one participant when the local activity is associated with any of the flagged participants.
Knysz teaches wherein the program instructions further instruct the processing system to monitor session activity for each of a plurality of participants in each of the plurality of collaboration sessions to identify flagged participants (¶0251; flagged participants are identified so that latecomer to quickly catch up e.g. when joining a group, users can be alerted (through unobtrusive visual cues) as to which content (be it leads or chat messages) are new since the last time they were active in the group. These `new flags` can allow the latecomer to quickly catch up on the lead content and the conversation. In addition, the persistent nature of groups can be used explicitly as an asynchronous communication and content sharing mechanism, similar to many existing post-and-respond systems. For example, if a group of friends' hectic lives prohibit them from ever synchronizing in a real-time collaboration group, the friends can use a group's persistent nature to asynchronously communicate, sharing content (e.g., videos, photos, articles, or webpages,) that the friends think other members of the group might enjoy. Each member of the group can visit the group webpage at their leisure and see what the group has been talking about. This is very much like existing message boards, with the exception that if two or more users arrive during the same time, they can suddenly engage in a real-time conversation around content, making the experience much more lively and fulfilling).
monitor local activity for at least one participant of the plurality of participants, and surface a collaboration reminder to the one participant when the local activity is associated with any of the flagged participants (¶0251; flagged participants are identified so that latecomer to quickly catch up with a reminder and new flags e.g. when joining a group, users can be alerted (through unobtrusive visual cues) as to which content (be it leads or chat messages) are new since the last time they were active in the group. These `new flags` can allow the latecomer to quickly catch up on the lead content and the conversation. In addition, the persistent nature of groups can be used explicitly as an asynchronous communication and content sharing mechanism, similar to many existing post-and-respond systems. For example, if a group of friends' hectic lives prohibit them from ever synchronizing in a real-time collaboration group, the friends can use a group's persistent nature to asynchronously communicate, sharing content (e.g., videos, photos, articles, or webpages,) that the friends think other members of the group might enjoy. Each member of the group can visit the group webpage at their leisure and see what the group has been talking about. This is very much like existing message boards, with the exception that if two or more users arrive during the same time, they can suddenly engage in a real-time conversation around content, making the experience much more lively and fulfilling).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Knysz into the system of Kass in order to alert users as to which content are new (¶0251). Utilizing such teachings enable the system to allow latecomer to quickly catch up on the lead content and the conversation. Id. 

Regarding Claim 20, Kass teaches the one or more computer readable storage media of claim 16 but does not expressly teach wherein the program instructions further instruct the processing system to monitor session activity for each of the plurality of collaboration sessions to identify flagged content, monitor local activity for at least one participant of a plurality of participants, and surface a collaboration reminder to the one participant when the local activity is associated with any of the flagged content.
Knysz teaches wherein the program instructions further instruct the processing system to monitor session activity for each of the plurality of collaboration sessions to identify flagged content, monitor local activity for at least one participant of a plurality of participants, and surface a collaboration reminder to the one participant when the local activity is associated with any of the flagged content (¶0251; flagged participants are identified so that latecomer to quickly catch up with a reminder and new flags e.g. when joining a group, users can be alerted (through unobtrusive visual cues) as to which content (be it leads or chat messages) are new since the last time they were active in the group. These `new flags` can allow the latecomer to quickly catch up on the lead content and the conversation. In addition, the persistent nature of groups can be used explicitly as an asynchronous communication and content sharing mechanism, similar to many existing post-and-respond systems. For example, if a group of friends' hectic lives prohibit them from ever synchronizing in a real-time collaboration group, the friends can use a group's persistent nature to asynchronously communicate, sharing content (e.g., videos, photos, articles, or webpages,) that the friends think other members of the group might enjoy. Each member of the group can visit the group webpage at their leisure and see what the group has been talking about. This is very much like existing message boards, with the exception that if two or more users arrive during the same time, they can suddenly engage in a real-time conversation around content, making the experience much more lively and fulfilling).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Knysz into the system of Kass in order to alert users as to which content are new (¶0251). Utilizing such teachings enable the system to allow latecomer to quickly catch up on the lead content and the conversation. Id. 

Regarding Claim 21, Kass teaches the one or more computer readable storage media of claim 16 wherein the program instructions further instruct but does not expressly teach the processing system to register, by the collaboration service, the user of the plurality of users with a service identifier associated with the collaboration service and with a social network identity associated with the social network service.
Knysz teaches the processing system to register, by the collaboration service, the user of the plurality of users with a service identifier associated with the collaboration service and with a social network identity associated with the social network service (registering users for collaboration using GroupID or user ID, see ¶0055-¶0056 & ¶0154-¶0155).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Knysz into the system of Kass in order to uniquely identify the group with the system (¶0154). Utilizing such teachings enable the system advertise each group’s address uniquely so that other users join the collaboration system (¶0154-¶0155). 

Regarding Claim 22, Kass in view of Knysz teach the computer-implemented method of claim 1 Kass further teaches further comprising sharing, by the collaboration service through a social network service, session information with the at least one user of the plurality of users registered with the social network identity, wherein the session information comprises an indication of the edit to the document (see Fig. 1 illustrates collaboration between users from different platforms, where an updates to a document are shared between users (social network users and other users who collaborate on the project) via embedded activity feed), see ¶0038, ¶0051-¶0052 & Fig. 14. Also see ¶0038, ¶0051-¶0052 & Fig. 14; notification of an edit and sharing an update).

Claims 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kass.
Regarding Claim 12, Kass teaches the computer implemented method of claim 11 wherein the plurality of features comprises a content feature, a contacts feature, a whiteboard feature, a notes feature, and a plurality of communication features (this limitation is obvious from Figs. 3-16 illustrate interface for collaboration between users and collaboration sessions including many interface elements since they are integration or plug-ins by different providers to collaborate. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of common knowledge into the system of Kass to reach to this limitation to use the commonly used technology into a collaboration system in order to communicate with other users over any number or variety of communications network that correspond to members of the project, see ¶0021).

Regarding Claim 13, Kass teaches the computer implemented method of claim 12 wherein the plurality of communication features comprises a voice calling application associated with a voice calling service, a video calling application associated with a video calling service, a calendar application associated with a calendar service, and a chat application associated with a chat service (this limitation is obvious from Fig. 1 & ¶0021 & the interfaces from Figs. 3-16; The client applications executed by the user portals 106 may be augmented via software plugins that provide social collaboration functionality for the software applications. As examples, the client applications may be an office suite application, e.g., Microsoft Office.RTM., WordPerfect Office.RTM., etc., or any other computer software applications. Alternatively or additionally, the user portals 106 may execute software natively written to provide the social collaboration functionality. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of common knowledge into the system of Kass to reach to this limitation to use the commonly used technology into a collaboration system in order to communicate with other users over any number or variety of communications network that correspond to members of the project, see ¶0021).

Regarding Claim 14, Kass teaches the computer implemented method of claim 9 wherein the second plurality of interface elements comprises a content element selectable to open a content application to access content, a contacts element selectable to open a contacts application to access contacts, a whiteboard element selectable to open a white board application, and a plurality of communication elements, each of the plurality of communication elements selectable to invoke a different one of a plurality of communication applications (this limitation is obvious from Fig. 1 & ¶0021 & the interfaces from Figs. 3-16; The client applications executed by the user portals 106 may be augmented via software plugins that provide social collaboration functionality for the software applications. As examples, the client applications may be an office suite application, e.g., Microsoft Office.RTM., WordPerfect Office.RTM., etc., or any other computer software applications. Alternatively or additionally, the user portals 106 may execute software natively written to provide the social collaboration functionality. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of common knowledge into the system of Kass to reach to this limitation to use the commonly used technology into a collaboration system in order to communicate with other users over any number or variety of communications network that correspond to members of the project, see ¶0021).

Regarding Claim 15, Kass teaches the computer implemented method of claim 14 wherein the content comprises the document wherein the document is available through the content application for participants in the collaboration session to edit and wherein the contacts comprise contact information for the participants with which to communicate via the plurality of communication applications (this limitation is obvious from Fig. 1 & ¶0021 & the interfaces from Figs. 3-16; The client applications executed by the user portals 106 may be augmented via software plugins that provide social collaboration functionality for the software applications. As examples, the client applications may be an office suite application, e.g., Microsoft Office.RTM., WordPerfect Office.RTM., etc., or any other computer software applications. Alternatively or additionally, the user portals 106 may execute software natively written to provide the social collaboration functionality. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of common knowledge into the system of Kass to reach to this limitation to use the commonly used technology into a collaboration system in order to communicate with other users over any number or variety of communications network that correspond to members of the project, see ¶0021).

Regarding Claim 17, Kass teaches the one or more computer readable storage media of claim 16 wherein the second plurality of interface elements comprises a content element, a contacts element and a plurality of communication elements, wherein the program instructions, when executed by the processing system, further direct the processing system to: in response to when the content element is invoked, open a document in the content application for editing by any participants in a collaboration session (this limitation is obvious from Fig. 1 & ¶0021 & the interfaces from Figs. 3-16; The client applications executed by the user portals 106 may be augmented via software plugins that provide social collaboration functionality for the software applications. As examples, the client applications may be an office suite application, e.g., Microsoft Office.RTM., WordPerfect Office.RTM., etc., or any other computer software applications. Alternatively or additionally, the user portals 106 may execute software natively written to provide the social collaboration functionality. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of common knowledge into the system of Kass to reach to this limitation to use the commonly used technology into a collaboration system in order to communicate with other users over any number or variety of communications network that correspond to members of the project, see ¶0021); in response to when the contacts element is invoked, open the contacts application to access contacts for the participants in the collaboration session; and in response to when any of the plurality of communication elements is invoked through any of the contacts, open a corresponding communication application of a plurality of communication applications to communicate with a corresponding one of the participants (this limitation is obvious from Fig. 1 & ¶0021 & the interfaces from Figs. 3-16; The client applications executed by the user portals 106 may be augmented via software plugins that provide social collaboration functionality for the software applications. As examples, the client applications may be an office suite application, e.g., Microsoft Office.RTM., WordPerfect Office.RTM., etc., or any other computer software applications. Alternatively or additionally, the user portals 106 may execute software natively written to provide the social collaboration functionality. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of common knowledge into the system of Kass to reach to this limitation to use the commonly used technology into a collaboration system in order to communicate with other users over any number or variety of communications network that correspond to members of the project, see ¶0021).

Regarding Claim 18, Kass teaches the one or more computer readable storage media of claim 17 wherein the plurality of communications applications comprises a short message service (SMS) application associated with an SMS service, a real-time communication application associated with a real-time communication service, a calendar application associated with a calendar service, a chat application associated with a chat service, and a file hosting application associated with a file hosting service (this limitation is obvious from Fig. 1 & ¶0021 & the interfaces from Figs. 3-16; The client applications executed by the user portals 106 may be augmented via software plugins that provide social collaboration functionality for the software applications. As examples, the client applications may be an office suite application, e.g., Microsoft Office.RTM., WordPerfect Office.RTM., etc., or any other computer software applications. Alternatively or additionally, the user portals 106 may execute software natively written to provide the social collaboration functionality. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of common knowledge into the system of Kass to reach to this limitation to use the commonly used technology into a collaboration system in order to communicate with other users over any number or variety of communications network that correspond to members of the project, see ¶0021).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455